DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 05/24/2021. 
Claims 1-16 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 to 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Each of Claims 1 to 16 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of an information processing apparatus claims 1-13, an information processing apparatus in claim 14, an information processing system in claim 15, and an information processing method in claim 16.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Step 2A, Prong 1
Each of Claims 1 to 16 recite steps or instructions or rules for providing a game processing, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 16 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 16 recites an abstract idea.
Specifically, independent Claim 1 (and its dependent Claims 2 to 13) recites a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of an information processing apparatus, cause the information processing apparatus to perform operations comprising: 
capturing a virtual space using a virtual camera to generate a display image to be displayed on a screen; 
based on a pointer operation through a first input unit, performing a pointer operation process for changing a position of a pointer displayed on the screen (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
based on a first camera operation through a second input unit, performing a camera operation process for changing a position or an image capturing direction of the virtual camera (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
based on a second camera operation through a third input unit using an inertial sensor, performing a camera operation process for changing the position or the image capturing direction of the virtual camera (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
in a case where the second camera operation is performed while the pointer operation process based on the pointer operation or the camera operation process based on the first camera operation is performed, reducing an absolute value of a quantity of change in the position or the image capturing direction of the virtual camera based on the second camera operation as compared with a case where the second camera operation is performed when neither of the pointer operation process based on the pointer operation and the camera operation process based on the first camera operation are performed (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).  

Independent Claim 14, and similarly recited Claims 15 and 16, recites an information processing apparatus,  an information processing system, …, an information processing method comprising: 
a processor and a memory (additional element) coupled thereto, the processor being configured to control the information processing system to at least: 
capture a virtual space using a virtual camera to generate a display image to be displayed on a screen (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
based on a pointer operation through a first input unit, perform a pointer operation process for changing a position of a pointer displayed on the screen (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
based on a first camera operation through a second input unit, perform a camera operation process for changing a position or an image capturing direction of the virtual camera (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
based on a second camera operation through a third input unit using an inertial sensor, perform a camera operation process for changing the position or the image capturing direction of the virtual camera (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
in a case where the second camera operation is performed while the pointer operation process based on the pointer operation or the camera operation process based on the first camera operation is performed, reduce an absolute value of a quantity of change in the position or the image capturing direction of the virtual camera based on the second camera operation as compared with a case where the second camera operation is performed when neither of the pointer operation process based on the pointer operation and the camera operation process based on the first camera operation are performed (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).  

As indicated above, each of independent Claims 1 and 14-16 (and their respective dependent claims) recites at least one step or instruction or rule for: (i) conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and (ii) an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  Further, dependent Claims 2 to 13 include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1 and 14-16 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1 and 11), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a processing system including a processor and a memory are generically recited computer elements in independent Claims 1 and 14-16 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1 and 14-16 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed non-transitory computer-readable storage medium, apparatus, method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer (e.g., processing system including a processor and memory as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1 and 14-16 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1 and 14-16 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 1 to 16 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.  These claims require the additional elements of a processor and a memory. These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 1 to 16 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

The recitation of the above-identified generic computer limitations in Claims 1 to 16 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 to 16 are directed to applying an abstract idea (e.g., rules for processing a game and/or mental processes) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 16 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1 and 14-16 (and their dependent Claims 2 to 13) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 16 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1 to 16 amounts to significantly more than the abstract idea itself (Step 2B: NO).  Accordingly, Claims 1 to 16 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.
Conclusion
Claims 1 to 16 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715